Citation Nr: 1201616	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Propriety of a reduction from a disability evaluation of 100 percent for service-connected residuals of liposarcoma of the left medial thigh to a combined 50 percent rating, effective from February 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By this action, the RO reduced a 100 percent rating for the Veteran's liposarcoma of the left medial thigh to 10 percent, effective from February 1, 2008.  Subsequently, in July 2009, the RO awarded service connection for chronic fatigue syndrome, rated as 40 percent disabling, and for scar of the left medial thigh, rated as noncompensably disabling, both as residuals of liposarcoma of the left medial thigh.  This action increased the combined disability rating for residuals of the Veteran's liposarcoma of the left medial thigh to 50 percent, effective from February 1, 2008.


FINDINGS OF FACT

1.  Following a June 2007 VA examination, the RO proposed to reduce the rating for service-connected liposarcoma of the left medial thigh from 100 percent to 10 percent.  The Veteran was informed of the proposal in accordance with 38 C.F.R. § 3.105(e) by letter dated August 16, 2007.

2.  By a November 2007 rating action, the RO implemented a reduction to 10 percent for liposarcoma of the left medial thigh, effective February 1, 2008.  Notice of the reduction was sent to the Veteran on November 13, 2007.  (The Veteran was subsequently awarded service connection for chronic fatigue syndrome, rated as 40 percent disabling, and scar of the left medial thigh, rated as noncompensably disabling, as separate compensable residuals of his service-connected liposarcoma of the left medial thigh, both effective February 1, 2008.)

3.  A comparison of the medical evidence upon which the 100 percent disability evaluation was awarded with the evidence reviewed in connection with the rating reduction reflected material improvement in service-connected liposarcoma of the left medial thigh to a level of impairment no higher than that accounted for by the ratings of 10 percent for muscle injury to the left medial thigh and 40 percent for chronic fatigue syndrome.

4.  From February 1, 2008, the Veteran's service-connected scar of the left medial thigh has been manifested by pain on palpation, but has not been shown to be deep, unstable, or of an area larger than 929 sq. cm.; it does not cause limited motion.


CONCLUSIONS OF LAW

1.  With the exception of the rating for a left medial thigh scar, the reduction of the 100 percent disability evaluation for residuals of liposarcoma of the left medial thigh to separate disability ratings of 10 percent for muscle injury and 40 percent for chronic fatigue syndrome was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.73, 4.88a, 4.88b, Diagnostic Codes 5315, 5329, 6354 (2011).

2.  The Veteran's service-connected scar of the left medial thigh, as a residual of his service-connected liposarcoma of the left medial thigh, warrants a 10 percent rating from February 1, 2008 (the day the 100 percent disability rating was discontinued).  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the issue before the Board is a question of propriety of a reduction undertaken by the RO.  This action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a review of medical records and a medical examination scheduled by the RO.  When service connection for liposarcoma of the left medial thigh and a 100 percent rating were awarded, the Veteran was told in the October 2006 rating decision that, because there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  The review examination was done in June 2007.  The RO thereafter followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the VCAA do not apply. 

By an August 2007 rating action, and following a June 2007 VA examination, the RO proposed to reduce the Veteran's evaluation of residuals of liposarcoma of the left medial thigh to 10 percent from 100 percent.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter also dated in August 2007.  By a November 2007 rating decision, the RO implemented the reduction.  As noted in the Introduction, above, in July 2009 the RO subsequently awarded service connection for chronic fatigue syndrome, rated as 40 percent disabling, and for scar of the left medial thigh, rated as noncompensably disabling, which increased the combined disability rating for residuals of the Veteran's liposarcoma of the left medial thigh to 50 percent, effective from February 1, 2008.

The August 2007 letter notifying the Veteran of the proposed reduction afforded him the opportunity for a hearing, and he was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) (2011).  The Veteran did not request a hearing or submit additional medical evidence in response to the letter.  The Veteran and his representative did submit statements indicating that they thought the reduction was improper.  Given this chronology of events, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

Because liposarcoma of the left medial thigh was not evaluated as totally disabling for five years or more, the provisions pertaining to reductions of stabilized evaluations are not applicable.  See 38 C.F.R. § 3.344(c) (2011).  However, because there was a reduction of a total disability rating, the provisions of 38 C.F.R. § 3.343(a) are applicable.  That section provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen that precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

By way of background, the Veteran was awarded service connection for liposarcoma of the left medial thigh in October 2006.  The RO assigned an initial 100 percent disability rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5329 (2011), which provided that a 100 percent disability rating is warranted for sarcoma of the soft tissue for the duration of treatment and for six months after treatment is discontinued.  Following the cessation of any surgery, radiation treatment, anti-neoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). 38 C.F.R. § 4.73, Diagnostic Code 5329.  If there has been no local recurrence or metastasis, the disability is to be rated on residual impairment of function.  Id.

In the November 2007 rating action reducing the Veteran's disability rating for his service-connected liposarcoma of the left medial thigh, the RO first evaluated the residual impairment of function of the disability under 38 C.F.R. § 4.73, Diagnostic Code 5315 (2011).  The Veteran's muscle damage has been rated as 10 percent disabling from February 1, 2008, under Diagnostic Code 5315, for a moderate muscle injury to Muscle Group XV.  Diagnostic Code 5315 provides for the evaluation of impairment to the pelvic girdle and thigh, Muscle Group XV, governing the mesial thigh group that includes the adductor longus and adductor brevis.  The function of these muscles includes adduction and flexion of the hip.  The criteria set forth under Diagnostic Code 5315 provide that a 10 percent rating is warranted for moderate disability; a 20 percent rating is warranted for moderately severe disability; and a 30 percent rating is warranted for severe disability.  Id.  As set forth in the above criteria, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2011).  Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  (As is apparent from these criteria and the others related to muscle injury, the criteria generally contemplate injury due to gunshot or shell fragment wound.  Here, the criteria will nevertheless be used to assess muscle damage due to the liposarcoma and treatment therefor.)

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability:  (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

In addition, the RO also assigned separate disability ratings for residuals of the Veteran's service-connected liposarcoma of the left medial thigh, including both chronic fatigue syndrome and a scar of the left medial thigh.  In that connection, in a July 2009 rating decision, the Veteran was awarded a 40 percent disability rating for chronic fatigue syndrome as a residual of his service-connected liposarcoma of the left medial thigh, effective February 1, 2008.  Under 38 C.F.R. § 4.88a and § 4.88b, Diagnostic Code 6354, a 40 percent disability rating is warranted where chronic fatigue syndrome is manifest by debilitating fatigue, cognitive impairments, or other impairments such as inability to concentrate, forgetfulness, confusion, or a combination of other signs and symptoms, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year.  A 60 percent rating is assigned for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating requires symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2011).

Finally, in a separate July 2009 rating decision, the RO awarded a separate noncompensable rating for the Veteran's scar of the left thigh under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Diagnostic Code 7805 provides that a scar is to be evaluated based upon limitation of function of the affected part.  In addition, other under Diagnostic Codes governing the evaluation of scars, Diagnostic Code 7801 provides that scars other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.). Under Diagnostic Code 7802, scars other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provides that superficial, unstable scars warrant a 10 percent evaluation.  A Note following this Diagnostic Code defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar; and defines a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides that a 10 percent disability rating is warranted for a superficial scar that is painful on examination.

(The criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria. No such request has been made in this case.)

The June 2007 VA examination report, on which the November 2007 reduction was primarily based, reflected that the Veteran complained of tightness and soreness in his left medial thigh, as well as loss of muscle following the surgery to remove the liposarcoma.  The Veteran denied experiencing numbness or tingling in the lower extremities but stated that he felt his left thigh to be weaker than the right.  The examiner noted numbness along the incision line, which was found to be "completely healed."  The Veteran was noted to lean slightly forward when preparing to stand and when walking, although his gait was found to be regular and steady otherwise.  No pain in the hip or knee joints was noted, and the Veteran complained of limitation of motion only in extending the lower leg when the hip was in flexion.  Physical examination revealed an 18-cm-long scar on the left medial thigh that as found to be well-healed, smooth, and hyper-pigmented, with some lack of mobility and firmness as well as numbness noted.  The firmness was noted to extend 6 cm in either direction from the scar, resulting in a total affected area of 216 sq. cm.  The examiner noted some tissue loss in the left medial thigh, as well as some decreased strength in the left quadriceps muscle.  Range of motion testing revealed full range of motion of the left hip joint and limitation of flexion of the left knee to 85 degrees when the left hip was in flexion.  The examiner diagnosed the Veteran with liposarcoma of the left medial thigh as well as residual muscle loss, mild weakness, and mild decrease in motion of the knee when the hip is held in flexion.  

The Veteran also underwent VA examination in May 2009.  At that time, he was noted to have no recurrence of tumor in his left leg, although he complained of residual fatigue and lack of endurance in his legs.  The Veteran further reported that he was able to groom, bathe, and perform activities of daily living including walking, but was unable to continue work as a custodian.  Physical examination found an unremarkable gait with no neurological abnormalities.  His scar was noted to be 15 cm in length and well-healed without palpable masses.  The examiner found the Veteran to have fatigue resulting from treatment for his service-connected liposarcoma of the left medial thigh.

Review of records from treatment at the Battle Creek VA Medical Center reflects that at an intake evaluation in October 2008, the Veteran denied experiencing any numbness, tingling, or weakness in his lower extremities.  Neurological evaluation at that time was normal.  Similarly, at an October 2009 treatment visit, the Veteran was noted to be "symptom free" and to have a well-healed, non-tender scar without abnormalities on his left medial thigh.  No other residuals of liposarcoma were noted at the time.  

Similarly, records of the Veteran's ongoing follow-up treatment with private physicians reflect that he has complained on multiple occasions of fatigue, as well as stiffness in his left leg, as a consequence of his liposarcoma of the left medial thigh.  Treatment records from February 2008 document that the Veteran had a well-healed scar on his left thigh as well as some radiation changes to the skin; he was noted at the time to still be working full time.  Treatment notes from May 2008 reflect that the Veteran reported no numbness, tingling or weakness in the left leg and stated that he was having no trouble walking.  He was noted to have normal muscle strength in the left thigh, with a normal neurological examination.  Fatigue was again noted, although the Veteran reported that it was stable.  Range of motion testing revealed flexion of the left hip to 134 degrees, internal rotation to 20 degrees, and external rotation to 45 degrees.  MRI study was noted to reflect no recurrence of the liposarcoma.  Treatment records dated in August 2008 reflect that the Veteran again complained of fatigue, which he stated was stable.  He reported continuing to work full time but stated that he planned to retire the next month.  Physical examination at the time revealed a well-healed surgical scar with some decreased sensation but no tenderness or evidence of radiation changes.  Further report of this evaluation reflects that the Veteran complained of occasional stiffness in the left leg.  Range-of-motion testing revealed flexion of the left hip of 0 to 124 degrees, internal rotation to 45 degrees, and external rotation to 40 degrees.  Muscle strength and neurological evaluation were both found to be normal.  Similarly, at an orthopedic appointment in August 2008, the Veteran again complained of tightness in the leg, as well as some pain and generalized fatigue.  He reported at the time that he thought he could only work two days per week secondary to fatigue.  Physical evaluation revealed tender scar tissue at the incision site.

In consideration of the evidence, the Board finds that the Veteran's liposarcoma of the left medial thigh has materially improved.  Regarding the 10 percent disability rating for muscle injury, upon consideration of the relevant medical evidence of record, the Board finds that no more than moderate disability to Muscle Group XV has been shown for the period from February 1, 2008, and the reduction to 10 percent for muscle injury as a residual of liposarcoma of the left medial thigh is therefore warranted.  Since that date, the Veteran has not undergone hospitalization for a prolonged period for the wound.  See 38 C.F.R. § 4.56(a).  Additionally, there is no evidence that the Veteran has required debridement or experienced prolonged infection, sloughing of soft parts, or intermuscular scarring.  In addition, there is no record of consistent complaint of cardinal signs and symptoms of muscle disability, or evidence of inability to keep up with work requirements; to the contrary, the Veteran has reported only occasional stiffness in the left thigh, and his muscle injury has not been shown to cause interference with his ability to perform tasks of employment.  

Further, the Board acknowledges that the Veteran has a scar but notes that the June 2007 and May 2009 VA examiners did not find any indications on palpation of loss of deep fascia or normal firm resistance of muscle compared with the sound side; additionally, the Veteran is separately service connected for the scar, as discussed below.  In addition, impairment of strength, endurance, or coordinated movements has not been shown.  In fact, the June 2007 VA examiner found the Veteran to have only mild muscle weakness in the left thigh, and the May 2009 VA examiner noted that the Veteran displayed no muscle weakness, muscle atrophy, or loss of muscle function.  In addition, the Veteran denied experiencing muscle weakness when asked by his private treatment providers on multiple occasions.  Thus, the Board finds that no more than moderate disability has been shown at any time since February 1, 2008.  The currently assigned 10 percent rating for muscle injury of the left medial thigh, as a residual of liposarcoma of the left medial thigh, properly compensates the Veteran for that level of disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5315.  Therefore, the material improvement satisfies the provisions of 38 C.F.R. § 3.343, and the Board finds that the reduction to 10 percent for the Veteran's muscle injury resulting from his service-connected liposarcoma of the left medial thigh was proper.

Turning to the separate disability rating of 40 percent assigned for chronic fatigue syndrome as an additional residual of the Veteran's service-connected liposarcoma of the left medial thigh, the Board finds that the evidence throughout the appeal reflects near constant symptoms of chronic fatigue syndrome, including fatigue and tiredness.  The Veteran has reported that before treatment for his liposarcoma of the left medial thigh, he could work full time and play golf, but can no longer do so.  The Board acknowledges that the record reflects that the Veteran is currently restricted in his ability to work at full-time employment.  To that end, he was limited to two days of work per week by a private treatment provider in August 2008, but was noted to continue be able to perform activities of daily living such as walking and household chores on multiple occasions since February 2008, by both private physicians and the June 2007 and May 2009 VA examiners.  In addition, the Veteran has not complained of inability to concentrate, forgetfulness, or confusion; nor is there evidence that he experiences nearly constant symptoms that restrict his routine to less than 50 percent of its pre-illness level or that he experiences at least six weeks of incapacitation episodes per year.

Turning to the Veteran's scar of the left medial thigh, and based on the additional testing and medical opinion evidence from the August 2008 private treatment provider who evaluated the Veteran's scar, the Board finds that the evidence is in relative equipoise as to the level of disability caused by the scar.  Thus, an assignment of a 10 percent disability rating for scar of the left medial thigh is appropriate.  In so finding, the Board looks to the August 2008 private treatment provider, who evaluated the Veteran's complaints and found his scar to be tender to palpation.  This may be said to be tantamount to painful scarring that warrants a 10 percent disability evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), and is consistent with the findings in June 2007 of a scar that was firm and numb.  However, the Veteran's scar has not been found to be deep, as it was not associated with any underlying soft tissue damage; causative of limited motion; or unstable, rendering compensable evaluations inappropriate under Diagnostic Code 7801 or 7803.  The Veteran's scar was further found to measure, at most, 216 square centimeters, which means that a compensable rating under Diagnostic Code 7802 is not warranted.  Finally, no limitation of function has been found; as such, a 10 percent evaluation under Diagnostic Code 7805 is not warranted.  

Additionally, there is no indication that the Veteran attained improvement of any residuals of liposarcoma of the left medial thigh under other than ordinary conditions of life, i.e., the symptoms were not brought under control by prolonged rest or by a regimen that precludes work.  Therefore, the material improvement satisfies the provisions of 38 C.F.R. § 3.343.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected residuals of liposarcoma of the left medial thigh have rendered impractical the application of the regular schedular standards.  His symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the less severe findings and material improvement shown by the June 2007 and May 2009 VA examinations, as well as the improvement reflected in the Veteran's private and VAMC treatment records, the Board finds that the RO's reduction of the Veteran's disability rating-to the extent that the reduction encompasses a 10 percent rating for muscle injury under Diagnostic Code 5315 and a separate 40 percent disability rating for chronic fatigue syndrome under Diagnostic Code 6354-is warranted; that is, no more than the assigned levels of disability were demonstrated when considering these residuals of liposarcoma of the left medial thigh.  However, the Board finds that a 10 percent disability rating is warranted for the Veteran's scar of the left medial thigh as a separately service-connected residual of liposarcoma of the left medial thigh.  Therefore, the reduction to disability ratings of 10 percent for muscle injury under 38 C.F.R. § 4.73, Diagnostic Code 5315, and 40 percent for chronic fatigue syndrome under 38 C.F.R. § 4.88a and § 4.88b, Diagnostic Code 6354, as residuals of liposarcoma of the left medial thigh was proper.  The Board additionally finds that the Veteran's scar of the left medial thigh, as a separately service-connected residual of liposarcoma of the left medial thigh, warrants a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) effective from February 1, 2008.


ORDER

Reduction of a 100 percent rating for liposarcoma of the left medial thigh to encompass a rating of 10 percent for muscle injury and a rating of 40 percent for chronic fatigue syndrome was proper; to this extent, the appeal of this issue is denied.

Entitlement to a rating of 10 percent for scar of the left medial thigh, as a residual of liposarcoma of the left medial thigh, effective from February 1, 2008, is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


